People v Ferguson (2021 NY Slip Op 00663)





People v Ferguson


2021 NY Slip Op 00663


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


45 KA 16-02103

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSARAH FERGUSON, DEFENDANT-APPELLANT. 


PETER J. DIGIORGIO, JR., UTICA, FOR DEFENDANT-APPELLANT.
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered September 1, 2016. The appeal was held by this Court by order entered November 8, 2019, decision was reserved and the matter was remitted to Oneida County Court for further proceedings (177 AD3d 1247 [4th Dept 2019]). The proceedings were held and completed. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: We previously held this case, reserved decision, and remitted the matter to County Court to hold a conference or summary hearing to determine what information should be redacted from the presentence report (People v Ferguson, 177 AD3d 1247, 1250 [4th Dept 2019]). In that prior decision, we rejected defendant's remaining contentions. Upon remittal, the court, with all parties present, resolved the issues regarding the presentence report. Defendant raises no contentions on resubmission, and we therefore affirm the judgment.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court